DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-8 are allowable.
The primary reasons for allowance of claims 1 and 7 in the instant application is the combination with the inclusion in these claims that “acquire a use history of the data in the computer system and the program using the data; and a data migration unit configured to extract the data that is able to be migrated from the computer system to the migration destination computer system on the basis of the use history, write the migratable data to the storage apparatus and the migration destination storage apparatus, and migrate the program to the migration destination computer system on the basis of the use history of the data used by the program”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 8 in the instant application is the combination with the inclusion in these claims that “acquiring a use history of the data in the computer system and the program using the data; and extracting the data that can is able to migrated from the computer system to the migration destination computer system on the basis of the use history, writing the migratable data to the storage apparatus and the migration destination storage apparatus, and migrating the program to the migration destination computer system on the basis of the use history of the data used by the program”.  The prior art of record neither anticipates nor renders obvious the above recited combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.